MONROE, J.
Plaintiff appeals from a judgment denying her the right to bond a judicial sequestration of the real estate herein sought to be partitioned; more than 10 days having elapsed from the date of the sequestration, and the defendants having made no effort to exercise that right.
This court has held that the concluding paragraph of Code Prac. art. 274, reading: “In such cases, sequestration [referring to the judicial sequestration of real property] may be ordered to continue until the question of ownership shall have been decided” — is governed by the provisions of Code Prac. art. 279, which authorizes the bonding of any sequestration, save in cases of failure. State ex rel. Taylor v. Judge, 26 La. Ann. 65; State ex rel. Des Allemands Lumber Co. v. Judge, 110 La. 853, 34 South. 804; Ramos Lumber Co. v. Sanders, 112 La. 614, 36 South. 625.
It is therefore ordered, adjudged, and decreed that the judgment appealed from be annulled and reversed, and the case remanded to the district court, to be there proceeded with according to law and to the views herein expressed; the defendant (appellee) to pay the costs of the appeal.